Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “cooling element” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “element” coupled with functional language “…configured to emit heat dissipated in the main body to surroundings” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Term “cooling” convey only function and not any known structure for performing the claimed functions.  That is, “cooling” modifies “element” functionally, rather than structurally.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 24 has/have been interpreted to cover the corresponding 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
paragraph 0028 discloses using one or more cooling elements “made of metal” to “represent a current path preferred by charge carriers from one electrode to the other;” Figure 10 shows cooling element “KK,” whereas paragraph 0058 discloses the cooling element having “a large surface, for example, by means of cooling ribs.”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Objections
Claims 13 and 25 are objected to because of the following informalities:  “the electrodes” should, instead, recite “the first electrode and the second electrode” in order to be consistent with the claim language.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 13-25 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claims 13 and 25, the recitation of “the electrodes are connected to the main body so that the following is true for a spacing d thereof from one another” renders the claim indefinite as it is unclear what is meant by “a spacing thereof from one another.”  Specifically, it is unclear if the spacing “d” refers to the spacing between the first and second electrode (for example, in a situation in which the first and second electrodes are positioned on an opposing side of the main body and are separated by the thickness of the main body) or if the spacing “d” refers to the spacing between the electrodes and the main body (for example, the first electrode and/or the second electrode being positioned away from the main body a distance that is greater than the thickness of the main body).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith-Johannsen (U.S. Patent 5057674).
Regarding claim 13, Smith-Johannsen teaches a positive temperature coefficient (PTC) heater comprising (1:7-15; “…a self limiting electric heating element including two outer semiconductive layers having zero temperature coefficient ("ZTC") separated from one another by a continuous positive temperature coefficient ("PTC") layer and energized by two parallel electrodes…”) (Fig. 3): 

    PNG
    media_image1.png
    540
    664
    media_image1.png
    Greyscale

a main body having a length L, a width B, and a height H made of a PTC material (PTC layer 13; 6:33-35) (See 7:40-59 and claim 3 for composition of PTC layer. PTC layer 13 comprising carbon black disposed within thermoplastic resin) (Fig. 3, above, shows PTC layer 13 having a “Length”, width L, and height t. Here, the “Length” is defined by spacing d and the corresponding widths of electrodes 14 and 15) (To clarify “Length” corresponds to the claimed length L, width L corresponds to the claimed width B, and height t corresponds to the claimed height H); and 
a first electrode (14 or 15) and a second electrode (14 or 15) made of an electrically conductive material (“energized by two parallel electrodes”-1:10-12) (2:31-34 and 46-47; current carrying electrodes), 
wherein the following is true for L, B, and H: L ≥ B ≥ H (6:36-39; “PTC layer has a thickness t, a length l and a distance d between the electrodes Here, the “Length” is ≥ width L, which is ≥ height t) (6:40-42; spacing d is 1.6-45 cm and height t is 0.05-0.1 cm. As width L is equal to spacing d for square shapes, the width is greater than the height.  Since the “Length” includes the corresponding widths of electrodes 14 and 15, “Length” is ≥ width L.), and 
wherein the electrodes are connected to the main body (as shown in Fig. 3) so that the following is true for a spacing d thereof from one another: d > H (6:36-39; d is spacing between electrodes 14 and 15 and is discloses as being 1.6-45 cm, while the height is disclosed as being 0.05 to 0.1 cm.  Therefore d > H).  
Regarding claim 14, Smith-Johannsen, as applied to claim 13, teaches each claimed limitation and further teaches wherein the following is true: L ≥ B > H (as detailed in claim 13 above, L ≥B for the same reasons as detailed above and width L may be 1.6-45 cm while height t may be 0.05-0.1 cm.  Therefore, B > H).  
Regarding claim 14, Smith-Johannsen, as applied to claim 13, teaches each claimed limitation and further teaches wherein the main body (13) has a shape of a cuboid, a cylinder, a film, or an ellipsoid (cuboid shown in Figure 3.  The plain and customary meaning of “cuboid” is “a rectangular parallelepiped,” www.dictionary.com/browse/cuboid, viewed on 06/01/2021).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith-Johannsen (U.S. Patent 5057674) in view of Mandai (U.S. Patent 4766409).
Regarding claim 16, Smith-Johannsen, as applied to claim 13, teaches each claimed limitation except for wherein the main body comprises doped BaTiO3.  
Mandai teaches that it is known in the art of positive temperature coefficient electrical devices (1:7-10; PTC thermistors) (figures 1, 2, 4, and 5; PTC thermistor 14 comprising main body 3 being a ceramic sintered body-3:48-49 and oppositely disposed electrodes 13a and 13b.  Here, ceramic sintered body 3 corresponds to the main body 13 of Smith-Johannsen, while electrodes 13a/13b correspond to the electrodes) (2:9-15 discloses that the ceramic sintered body is “obtained by firing ceramic material having a positive temperature coefficient of resistance,” whereas 3:15-49 disclose ceramic green sheets 1a to 1f are fired to obtain the body 3) for the main body (3) to comprise doped BaTiO3 (3:35-44; “ceramic green sheets 1a to 1f are composed essentially of material that shows positive temperature coefficient of resistance after sintering. For example, the material therefor may contain barium titanate (BaTiO3), with yttrium oxide (Y2O3) serving as a semiconductoring agent (dopant), manganese dioxide (MnO2) serving as a characteristic improving agent for increasing the positive temperature coefficient of resistance, and silicon dioxide (SiO2) serving as a mineralizer).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Smith-Johannsen with Mandai, by substituting the PTC material of the main body of Smith-Johannsen, with the doped barium titanate of Mandai, for in doing so would amount to a simple substitution of art recognized PTC materials (carbon black/thermoplastic resin vs. doped barium titanate ceramic) performing the same function of exhibiting a positive temperature coefficient of resistance and the results of the substitution would have been predictable. (See MPEP 2144.06-II and 2143-I-B). Furthermore, "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle” (MPEP 2144.07).  Here, doped barium titanate ceramic is an art recognized material suitable for the intended purpose of exhibiting PTC properties.
Regarding claim 18, Smith-Johannsen, as applied to claim 13, teaches each claimed limitation except for wherein the main body comprises a rare earth element, Mn, Fe, and/or Al.  
Mandai teaches that it is known in the art of positive temperature coefficient electrical devices (1:7-10; PTC thermistors) (figures 1, 2, 4, and 5; PTC thermistor 14 comprising main body 3 being a ceramic sintered body-3:48-49 and oppositely disposed electrodes 13a and 13b.  Here, ceramic sintered body 3 corresponds to the main body 13 of Smith-Johannsen, while electrodes 13a/13b correspond to the electrodes) (2:9-15 discloses that the ceramic sintered body is “obtained by firing ceramic material having a positive temperature coefficient of resistance,” whereas 3:15-49 disclose ceramic green sheets 1a to 1f are fired to obtain the body 3) to use a rare earth element, Mn, Fe, and/or Al as a PTC material (1:10-21; “…a positive temperature coefficient of resistance is formed of semiconductor ceramic material composed mainly of barium titanate and a small amount of a rare earth element such as niobium (Nb), antimony (Sb), tantalum (Ta), tungsten (W), yttrrium (Y) or another rare earth element. Manganese (Mn) is added as a characteristic improving agent for increasing the positive temperature coefficient of resistance, along with silicon dioxide (SiO2) and/or aluminum oxide (Al2O3) serving as mineralizer…”).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Smith-Johannsen with Mandai, by substituting the PTC material of the main body of Smith-Johannsen, with the materials of Mandai, for in doing so would amount to a simple substitution of art recognized PTC materials (carbon black/thermoplastic resin vs. rare earth element, Mn, Fe, and/or Al) performing 
Regarding claim 21, Smith-Johannsen, as applied to claim 13, teaches each claimed limitation except for wherein the electrodes comprise Cr, Ni, Ti, Al, Ag, Cu, and/or Au.
Mandai teaches that it is known in the art of positive temperature coefficient electrical devices (1:7-10; PTC thermistors) (figures 1, 2, 4, and 5; PTC thermistor 14 comprising main body 3 being a ceramic sintered body-3:48-49 and oppositely disposed electrodes 13a and 13b.  Here, ceramic sintered body 3 corresponds to the main body 13 of Smith-Johannsen, while electrodes 13a/13b correspond to the electrodes) (2:9-15 discloses that the ceramic sintered body is “obtained by firing ceramic material having a positive temperature coefficient of resistance,” whereas 3:15-49 disclose ceramic green sheets 1a to 1f are fired to obtain the body 3) for the electrodes to comprise Cr, Ni, Ti, Al, Ag, Cu, and/or Au. (4:30-31; electrodes 13a and 13b comprise “nickel films”) (1:22-27 discloses that it is “well known that such electrodes having ohmic properties may be formed of a metal such as indium-gallium alloy, nickel, or aluminum”).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Smith-Johannsen with Mandai, by substituting .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith-Johannsen (U.S. Patent 5057674) in view of Yamauchi et al. (U.S. Patent 5592647), hereinafter Yamauchi.
Regarding claim 17, Smith-Johannsen, as applied to claim 13, teaches each claimed limitation except for wherein the main body comprises Sr, Pb, and/or Ca.  
Yamauchi teaches that it is known in the art of PTC heaters (1:9-12; PTC thermistor/panel heater) to use a PTC ceramic material as the main body (barium titanate used as a PTC ceramic for the heating element; 4:31-41). Yamauchi further teaches that the “electrical resistance of the barium titanate sintering increases non-linearly with an elevating temperature by applying a current thereto, as to reach a value 10,000 times that of the room temperature at a temperature not lower than the Curie” and that “the Curie point can be freely controlled by adding elements such as lead and strontium to the ceramic sintering element” (4:37-46).
.
Claims 19, 20, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith-Johannsen (U.S. Patent 5057674) in view of Chan et al. (U.S. Patent 4801785), hereinafter Chan.
Regarding claim 19, Smith-Johannsen, as applied to claim 13, teaches each claimed limitation and further teaches 1 cm ≤ B ≤ 4 cm and 100 µm ≤ H (6:40-45; 1.6-45 cm and 0.05-0.1 cm, respectively). Smith-Johannsen is silent on 2.5 cm ≤ L ≤ 5 cm.

    PNG
    media_image2.png
    187
    417
    media_image2.png
    Greyscale

Chan teaches that it is known in the art of electrical heaters exhibiting PTC behavior (Abstract; “The device, preferably a heater, comprises two electrodes, preferably planar electrodes and a conductive polymer composition, which preferably exhibits PTC behavior, and which is preferably sandwiched between the electrodes.”) (figures 1-2; conductive polymer layer 3 having PTC behavior and aluminum electrodes 1 and 2; 5:55-65) for the length to be 2.5 cm ≤ L ≤ 5 cm (5:10-18; “The device may be any suitable size and shape. The preferred size and shape depends on the application of the device. For some applications either a strip shape or a square or rectangular shape is preferred. Where a strip is used it preferably has width of 1 to 4 inches…”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Smith-Johannsen with Chan, by replacing the length of the main body of Smith-Johannsen, being of some value, with the teachings of Chan, since the length of the main body is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result would be the overall size of the heater for a particular application. A person of ordinary skill in the art would recognize that the length of the main body defines the length of the heater, which relates to the surface area being heated by the heater. Chan teaches that the “preferred size and shape depends on the application.” 
Regarding claim 20, Smith-Johannsen, as applied to claim 13, teaches each claimed limitation except for a carrier, wherein the main body is arranged on the carrier.  

    PNG
    media_image2.png
    187
    417
    media_image2.png
    Greyscale

Chan teaches that it is known in the art of electrical heaters exhibiting PTC behavior (Abstract; “The device, preferably a heater, comprises two electrodes, preferably planar electrodes and a conductive polymer composition, which preferably exhibits PTC behavior, and which is preferably sandwiched between the electrodes.”) (figures 1-2; conductive polymer layer 3 having PTC behavior and aluminum electrodes 1 and 2; 5:55-65) to use a carrier (12), wherein the main body (3) is arranged on the carrier (12) (6:8-18; “there is an additional layer 12 sandwiched between each of the anodized electrodes and the conductive polymer layer. Each of the additional layers 12 is a polyolefin-based ZTC layer having a thickness of 1 to 10 mils. The purpose of the layers 12 is to enhance the adhesion between the anodized electrodes and the sintered Note: for context, paragraph 0019 of the instant application, as published, states that “the carrier is used to give the PTC heater a stable shape. Moreover, the carrier can also help to emit energy dissipated in the main body to the surroundings.”) (Here, the ZTC layers 12 enhance the adhesion between the electrodes and the PTC body 3, which, at least partially, aids in producing a stable shape).
The advantage of combining the teachings of Chan is that in doing so would improve the adhesion between the electrodes and the PTC main body without substantially altering the electrical resistance of the heater (Chan, cited above), thereby, improving the connection between the electrodes and the PTC main body.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Smith-Johannsen with Chan, by adding to the main body of Smith-Johannsen, with the teachings of Chan, in order to improve the adhesion between the electrodes and the PTC main body without substantially altering the electrical resistance of the heater (Chan, cited above), thereby, improving the connection between the electrodes and the PTC main body.
Regarding claims 22-23, Smith-Johannsen, as applied to claim 13, teaches each claimed limitation except for a dielectric layer on a lateral surface of the main body (claim 22) and wherein the dielectric layer comprises an oxidic ceramic (claim 23).  

    PNG
    media_image2.png
    187
    417
    media_image2.png
    Greyscale

Chan teaches that it is known in the art of electrical heaters exhibiting PTC behavior (Abstract; “The device, preferably a heater, comprises two electrodes, preferably planar electrodes and a conductive polymer composition, which preferably exhibits PTC behavior, and which is preferably sandwiched between the electrodes.”) (figures 1-2; conductive polymer layer 3 having PTC behavior and aluminum electrodes 1 and 2; 5:55-65) to use a dielectric layer (layers 4 and 5) on a lateral surface of the main body (3) and wherein the dielectric layer comprises an oxidic ceramic (5:59-61; aluminum oxide) (note: paragraph 0025 of the instant application, as published, states that the dielectric layer can have an oxidic ceramic “for example, based on an aluminum oxide.”) (Here, Chan teaches aluminum oxide layers 4/5 and, as such, teaches dielectric layers).  
The advantage of combining the teachings of Chan is that in doing so would provide a coating that insulates or provides corrosion resistance, thereby providing a protecting layer (4:14-39), which would be beneficial to heater (i.e., providing insulation and corrosion resistance would improve the performance of the heater, as well as, the longevity).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Smith-Johannsen with Chan, by adding to the 4:14-39), which would be beneficial to heater (i.e., providing insulation and corrosion resistance would improve the performance of the heater, as well as, the longevity).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith-Johannsen (U.S. Patent 5057674) in view of Baiatu et al. (U.S. Patent 5602520), hereinafter Baiatu.
Regarding claim 24, Smith-Johannsen, as applied to claim 13, teaches each claimed limitation except for a cooling element connected to the main body, wherein the cooling element is configured to emit heat dissipated in the main body to surroundings.  

    PNG
    media_image3.png
    204
    502
    media_image3.png
    Greyscale

Baiatu teaches that it is known in the art of electrical resistance devices exhibiting PTC behavior (Abstract; “electrical resistance element (10) includes a resistance body (3), which is arranged between two plane-parallel, pressurized electrodes (1, 2), has PTC behavior and comprises a polymer matrix and two filler components of electrically conducting particles embedded into the polymer matrix…”) (fig. 3) to use a cooling element connected to the main body, wherein the cooling 
The advantage of combining the teachings of Baiatu is that in doing so would provide a means to dissipate heat away from the main body and electrodes, thereby cooling the device and preventing excessively high temperatures that could result in injury and/or damage.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Smith-Johannsen with Baiatu, by adding to the main body and electrodes of Smith-Johannsen, with the teachings of Baiatu, in order to provide a means to dissipate heat away from the main body and electrodes, thereby cooling the device and preventing excessively high temperatures that could result in injury and/or damage.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith-Johannsen (U.S. Patent 5057674) in view of Chan et al. (U.S. Patent 4801785), hereinafter Chan.
Regarding claim 25, Smith-Johannsen teaches a positive temperature coefficient (PTC) heater comprising (1:7-15; “…a self limiting electric heating element including two outer semiconductive layers having zero temperature coefficient ("ZTC") separated from Fig. 3): 

    PNG
    media_image1.png
    540
    664
    media_image1.png
    Greyscale

a main body having a length L, a width B, and a height H made of a PTC material (PTC layer 13; 6:33-35) (See 7:40-59 and claim 3 for composition of PTC layer. PTC layer 13 comprising carbon black disposed within thermoplastic resin) (Fig. 3, above, shows PTC layer 13 having a “Length”, width L, and height t. Here, the “Length” is defined by spacing d and the corresponding widths of electrodes 14 and 15) (To clarify “Length” corresponds to the claimed length L, width L corresponds to the claimed width B, and height t corresponds to the claimed height H); and 
a first electrode (14 or 15) and a second electrode (14 or 15) made of an electrically conductive material (“energized by two parallel electrodes”-1:10-12) (2:31-34 and 46-47; current carrying electrodes
wherein the following is true for L, B, and H: L ≥ B ≥ H (6:36-39; “PTC layer has a thickness t, a length l and a distance d between the electrodes 14, 15 which is equal to the length l, when the heater element is formed as a square”) (Here, the “Length” is ≥ width L, which is ≥ height t) (6:40-42; spacing d is 1.6-45 cm and height t is 0.05-0.1 cm. As width L is equal to spacing d for square shapes, the width is greater than the height.  Since the “Length” includes the corresponding widths of electrodes 14 and 15, “Length” is ≥ width L.), and 
wherein the electrodes are connected to the main body (as shown in Fig. 3) so that the following is true for a spacing d thereof from one another: d > H (6:36-39; d is spacing between electrodes 14 and 15 and is discloses as being 1.6-45 cm, while the height is disclosed as being 0.05 to 0.1 cm.  Therefore d > H).  
Smith-Johannsen teaches substantially the claimed invention except for a dielectric layer on a lateral surface of the main body.

    PNG
    media_image2.png
    187
    417
    media_image2.png
    Greyscale

Chan teaches that it is known in the art of electrical heaters exhibiting PTC behavior (Abstract; “The device, preferably a heater, comprises two electrodes, preferably planar electrodes and a conductive polymer composition, which preferably figures 1-2; conductive polymer layer 3 having PTC behavior and aluminum electrodes 1 and 2; 5:55-65) a dielectric layer (layers 4 and 5) on a lateral surface of the main body (3) (5:59-61; aluminum oxide) (note: paragraph 0025 of the instant application, as published, states that the dielectric layer can have an oxidic ceramic “for example, based on an aluminum oxide.”) (Here, Chan teaches aluminum oxide layers 4/5 and, as such, teaches dielectric layers).  
The advantage of combining the teachings of Chan is that in doing so would provide a coating that insulates or provides corrosion resistance, thereby providing a protecting layer (4:14-39), which would be beneficial to heater (i.e., providing insulation and corrosion resistance would improve the performance of the heater, as well as, the longevity).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Smith-Johannsen with Chan, by adding to the main body of Smith-Johannsen, with the teachings of Chan, in order to provide a coating that insulates or provides corrosion resistance, thereby providing a protecting layer (4:14-39), which would be beneficial to heater (i.e., providing insulation and corrosion resistance would improve the performance of the heater, as well as, the longevity).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761